TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 19, 2015



                                      NO. 03-15-00214-CV


                         Kirk Koether and Vicki Koether, Appellants

                                                 v.

     Domingo Reyes, Ludivina Reyes, Natalie Broderson and Mary Merrell, Appellees




           APPEAL FROM 21ST DISTRICT COURT OF LEE COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court. Having reviewed the record, the

Court holds that appellants have not prosecuted their appeal and did not comply with a notice

from the Clerk of this Court. Therefore, the Court dismisses the appeal for want of prosecution.

Appellants shall pay all costs relating to this appeal, both in this Court and the court below.